Citation Nr: 0905827	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-22 787A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to an initial rating for a low back strain in 
excess of 10 percent prior to June 28, 2007, and to an 
initial rating in excess of 20 percent thereafter.  

3. Entitlement to an initial rating in excess of 10 percent 
for patellofemoral pain syndrome with degenerative arthritis 
of the right knee.  

4. Entitlement to an initial rating in excess of 10 percent 
for patellofemoral pain syndrome with degenerative arthritis 
of the left knee. 

5. Entitlement to an initial rating in excess of 10 percent 
for a right ankle strain.  

6. Entitlement to an initial rating in excess of 10 percent 
for a left ankle strain.  


REPRESENTATION


Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, had active service from 
January 2003 to February 27, 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

Historically, an April 2004 rating decision granted service 
connection for patellofemoral pain syndrome with degenerative 
arthritis of each knee, with each being assigned an initial 
10 percent rating effective April 28, 2004 (day after service 
discharge); and also granted service connection for a low 
back strain as well as a strain of each ankle, with each of 
these three disabilities being assigned initial 
noncompensable disability ratings effective April 28, 2004.  

An August 2004 rating decision denied service connection for 
bilateral hearing loss.  A January 2005 rating decision 
granted compensable ratings of 10 percent for a low back 
strain, a right ankle strain, and a left ankle strain, all 
effective April 28, 2004.  

A January 2008 rating decision granted a 20 percent rating 
for the service-connected low back strain, effective June 28, 
2007 (date of receipt of VA Form 21-8940, Application for 
Increased Compensation Based on Unemployability).  

A June 2008 rating decision granted a total disability rating 
based on individual unemployability due to service-connected 
disabilities, effective April 9, 2007.  




FINDINGS OF FACT

1. Bilateral hearing loss was not affirmatively shown to have 
been present during service and a hearing loss of the 
sensorineural type underwent no increase during active 
service.  

2. Prior to June 28, 2007, the manifestations of the 
veteran's low back disorder were solely musculoskeletal and 
without neurologic components with flexion of 90 degrees, the 
combined range of motion of the lumbar spine was not less 
than 240 degrees, with no more than mild loss of vertebral 
body height of the 12th thoracic vertebral from a possible 
fracture, and there was no muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

3.  An initial rating for a low back strain in excess of 20 
percent since June 28, 2007  
Since June 28, 2007, the manifestations of the veteran's low 
back disorder were solely musculoskeletal and without 
neurologic components with flexion of 40 degrees, the 
combined range of motion of the lumbar spine is 190 degrees, 
and there is no ankylosis of the thoracolumbar spine.  

3. The patellofemoral pain syndrome with arthritis of the 
right knee is manifested by full flexion and full extension 
without subluxation or instability.  

4. The patellofemoral pain syndrome with arthritis of the 
left knee is manifested by full flexion and full extension 
without subluxation or instability. 

5. The veteran does not have more than moderate limitation of 
motion of the right ankle.  

6. The veteran does not have more than moderate limitation of 
motion of the left ankle.  




CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by service, and service connection for bilateral hearing loss 
of the sensorineural type may not be presumed based on the 
one-year presumption for a chronic disease.  38 U.S.C.A. 
§§ 1110, 1112, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2008).  

2. The criteria for an initial rating for a low back strain 
in excess of 10 percent prior to June 28, 2007, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§4.40, 4.45, 
4.59, Diagnostic Code 5237 (2008).  

3. The criteria for an initial rating for a low back strain 
in excess of 20 percent since to June 28, 2007, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§4.40, 4.45, 
4.59, Diagnostic Code 5237 (2008).  

4. The criteria for an initial rating higher than 10 percent 
for patellofemoral pain syndrome with degenerative arthritis 
of the right knee have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§4.40, 4.45, 4.59, Diagnostic Codes 
5014, 5257, 5260, 5261 (2008).  

5. The criteria for an initial rating higher than 10 percent 
for patellofemoral pain syndrome with degenerative arthritis 
of the left knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§4.40, 4.45, 4.59, Diagnostic Codes 5014, 
5257, 5260, 5261 (2008).  

6. The criteria for an initial rating in excess of 10 percent 
for a right ankle strain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§4.20, 4.27, 4.40, 4.45, 4.59, 
Diagnostic Codes 5299 - 5271 (2008).  

7. The criteria for an initial rating in excess of 10 percent 
for a left ankle strain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§4.20, 5.27, 4.40, 4.45, 4.59, 
Diagnostic Codes 5299 - 5271 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  This notice is only 
required to be given in sufficient time to enable a claimant 
to submit relevant evidence.  The notice may be generic 
without identifying evidence specific to the individual 
claim, although it must be tailored to the nature of the 
claim.  It does not extend throughout the claim process.  
Wilson v. Mansifeld, 506 F.3d 1055, 1059-60 (Fed. Cir. 2007). 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  See 38 C.F.R. § 3.159.  

But, VA is not required to provide a predecisional 
adjudication of what evidence is needed to grant a claim 
because "the duty to notify deals with evidence gathering, 
not analysis of already gathered evidence" nor is VA 
required to provide notice "upon receipt of every piece of 
evidence or information."  Locklear v. Nicholson, 20 Vet. 
App. 410, 415 (2006).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the veteran was provided with 
pre-adjudication VCAA notice by letter, dated in March 2004.  
The veteran was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  The veteran was also notified that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtaining private medical records on his 
behalf.  

Here, the claimant was notified of the law and regulations 
governing effective dates and rating service-connected 
disorders by letter of March 2006.  

To the extent that the initial notice did not include the 
degree of disability and the effective date of the claim, the 
notice was defective, but as the claim of service connection 
is denied, no disability rating or effective dated can be 
awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the timing error as to degree of disability and the effective 
date of the claim.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The VCAA notice requirements in a claim for increase include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for a higher rating that would 
not be satisfied by demonstrating a noticeable worsening or 
increase in severity and the effect thereof on employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement.  
Vasquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008). 

As noted, in March 2004, the RO provided the veteran with 
content-complying VCAA notice on the underlying claim of 
service connection for bilateral hearing loss.  Where, as 
here, service connection has been granted and an initial 
disability rating has been assigned, the claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
initial higher ratings.  Dingess at 19 Vet. App. 473. 

In sum, when in response to a grant of service connection, as 
to which VA has already given 38 U.S.C.A. § 5103(a) notice, 
VA receives a notice of disagreement that raises a new issue, 
e.g., entitlement to a higher initial disability rating, 38 
U.S.C.A. § 7105(d) requires VA to issue a statement of the 
case but § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-2003 (December 22, 2003).  

When VCAA notice is given as to an original service 
connection claim, further VCAA notice of "downstream" 
issues, e.g., an initial rating or effective date, is not 
required because the original claim has not only been 
substantiated, it has been proven.  Goodwin v. Peake, 22 Vet. 
App. 128, 134 (2008) (citing Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006), aff'd Hartman v. Nicholson, --- F.3d --
--, 2007 WL 1016989 (C.A. Fed. 2007)); and VAOPGCPREC 8-2003.  
Thus, any error in not providing notice as to how to 
establish entitlement to a higher initial disability rating 
was harmless.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, --- F.3d ----, 
2007 WL 1016989 (C.A. Fed. 2007); and of Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  

The veteran was afforded the opportunity to testify at a 
personal hearing but he declined that opportunity.  The RO 
has obtained the veteran's service medical records and VA 
treatment records.  Also, private medical records have been 
obtained and associated with the claim files.  

VA conducted the necessary medical inquiry in an effort to 
substantiate the claim for service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5103A (d); 38 C.F.R. 
§ 3.159(c)(4).  

The veteran was afforded VA examinations for the claim for 
increase.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

The veteran has not identified any additionally available 
evidence for consideration in his appeal.  As there is no 
indication that the veteran was unaware of what was needed 
for claim substantiation nor any indication of the existence 
of additional evidence for claim substantiation, the Board 
concludes that there has been full VCAA compliance.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

At the time of the veteran's service induction examination in 
September 2002 there was scarring of the tympanic membrane of 
the veteran's right ear, which was considered be not 
disqualifying for service.  

Audiometric testing on the induction examination in September 
2002 revealed the veteran's thresholds levels, in decibels, 
at the tested frequencies (Hertz) were: 

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
10
5
10
15
20
30
Left Ear
5
0
10
10
20
50

There was no testing of the veteran's discrimination ability.  

The service treatment records show that bone scans in 
February and May 2003 of the veteran's left knee revealed 
findings consistent with a recent tibial plateau stress 
fracture, consistent with the veteran's history.  

Audiometric testing at service discharge in October 2003 
revealed the veteran's thresholds levels, in decibels, at the 
tested frequencies (Hertz) were: 

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
25
10
15
25
30
40
Left Ear
20
0
10
5
10
55

There was no testing of the veteran's discrimination ability.  
It was noted that he had a high frequency hearing loss and 
should avoid noise exposure and, also, he should use ear 
protectors.  

A Physical Evaluation Board reflects that the veteran was 
discharged from service due to his disabilities of the knees 
and bilateral pes planus.  

On VA audiometric testing in February 2004 it was reported 
that the first audiometric testing during service indicated a 
mild hearing loss in the right ear a 6,000 Hertz and a 
moderate loss in the left ear at that frequency.  The second 
testing during service indicated a mild loss in the right ear 
at 4,000 and 6,000 Hertz and a moderate loss in the left ear 
at 6,000 Hertz.  It was reported that during service the 
veteran had been exposed to gunfire.  His chief complaint was 
a gradually worsening hearing loss, bilaterally, with his 
greatest difficulty in meetings and conversations.  He also 
complained of a ringing in his ears, which he first noticed 
about a year ago.  He reported a history of civilian noise 
exposure.  He had hunted all of his life and had had 
occasional ear infections, and the most recent of only two 
weeks ago was treated with antibiotic and then resolved.  

Audiometric testing revealed the veteran's thresholds levels, 
in decibels, at the tested frequencies (Hertz) were: 

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
20
15
20
15
25
25
Left Ear
20
10
20
20
20
55

The veteran's speech discrimination ability was 100 percent 
in each ear.  On physical examination the ear drums were 
intact, bilaterally, but the right ear drum appeared to have 
a monomeric section.  There was a sclerotic patch on the 
posterior-inferior portion of that ear drum.  It was reported 
that his hearing was normal except for a mild loss at 8,000 
Hertz in the right ear and a moderate loss in the left ear at 
6,000 and 8,000 Hertz.  The diagnosis was that in the range 
of 500 to 4,000 Hertz the veteran's hearing was within normal 
limits.  Medical follow-up for a hearing problem was not 
indicated.  

On VA general medical examination in February 2004 it was 
reported that the veteran, who was still on active duty, took 
medication for recurrent pain from bilateral ankle sprains.  
He reported that due to inservice stresses to his knees he 
could no longer run or squat.  His knee pain was worse in 
cold weather, kneeling, and transversing stairs.  In the past 
he had had physical therapy of his ankles and knees.  Bending 
over and lifting heavy weights caused back pain but he could 
walk up to two miles and prolonged standing did not cause 
discomfort.  He did not use a brace and had not had surgery.  
He had no bowel or bladder problems.  His day-to-day 
activities were not precluded due to his low back.  He took 
Ibuprofen, off and on, as needed.  

On physical examination the veteran's gait was normal and he 
did not need any ambulatory aids.  His ear canals and drums 
were normal.  There was no localized tenderness of the 
ankles.  Motion of the ankles, bilaterally, was dorsiflexion 
to 20 degrees, plantar flexion to 45 degrees, inversion to 30 
degrees, and eversion to 20 degrees.  There was no swelling 
or effusion of the knees and no quadriceps wasting.  There 
was tenderness on pressing over the patella, bilaterally.  
McMurray's test was positive for pain.  On squatting and 
flexing of the knees there was grinding and popping.  The 
knees were stable.  Flexion in each knee was to between 120 
degrees and 140 degrees.  Low back flexion was to 90 degrees, 
extension was to 30 degrees, lateral bending was to 30 
degrees in each direction, and rotation in each direction was 
to 30 degrees.  There was mild tenderness of the low back but 
no paraspinal muscle spasm.  Thoracolumbar motion was not 
painful and was not affected by body habitus or other 
factors.  There were no neurological deficits in the lower 
extremities.  There was normal sensation and normal motor 
power.  Deep tendon reflexes were normal.  The pertinent 
diagnoses were recurrent ankle sprains, bilateral 
patellofemoral syndrome, plateau stress fracture of the left 
knee, and low back strain, as well as bilateral pes planus 
and bilateral plantar fasciitis.  

On VA spinal examination November 2004 the veteran's claim 
file was not available.  The veteran reported having flare-
ups lasting 1 to 2 days consisting of dull but non-radiating 
low back pain which he self-rated as being 1 on a scale of 
10.  He now took Vicodin, as needed.  It was also reported 
that he self-rated his back pain during flare-ups as being 8 
on a scale of 10.  These episodes had occurred once per week 
over the last 6 months and lasted 1 to 2 days.  Precipitating 
factors were movements such as bending over and alleviating 
factors were resting and stretching.  He had missed work due 
to back pain.  He did not use an assistive device and had no 
numbness, weakness, erectile dysfunction or bowel or bladder 
problems.  He had not had back surgery.  There was a minimum 
effect on his mobility and daily activities and only a 
moderate effect during flare-ups on his occupation.  

On physical examination the symmetry of the veteran's spine 
was normal.  Flexion was to 90 degrees, extension was to 30 
degrees, left and right lateral flexion were to 30 degrees, 
and left and right rotation were to 45 degrees.  Repeated and 
resisted motion did not further limit range of motion or 
function.  There was no objective evidence of painful motion, 
spasm, weakness or tenderness.  There was no postural 
abnormality, fixed deformity or ankylosis.  Sensation to 
light touch was normal.  Muscle power was 5/5 in all 
extremities.  There was no muscle atrophy and muscle tone was 
within normal limits.  Deep tendon reflexes were normal and 
brisk.  Straight leg raising was negative.  There were no 
non-organic signs and no intervertebral disc syndrome.  

Lumbosacral X-rays revealed minimal anterior wedging of the 
vertebral body of T12, which appeared to be from an old 
injury, and a spina bifida occulta deformity at L5 but the 
disc spaces and sacroiliac joints were normal.  The diagnosis 
was a chronic lumbar strain.  

On VA examination in November 2004 of the veteran's knees and 
ankles the veteran reported that his knee pain was worse in 
cold weather.  Bending his knees caused popping and grinding.  
He related that he was unable to squat and that he could not 
run because his knees were weak and would give way.  Bending 
the knees, kneeling, and transversing stairs caused 
significant knee pain.  He self-rated his knee pain as being 
9 on scale of 10 and occurring 5 days a week.  He did not use 
assistive devices and had not had knee surgery.  He had not 
had episodes of dislocation or recurrent subluxation.  There 
was no swelling or heat of the knees or ankles.  There was a 
moderate effect on his job as an electrician.  He also 
complained of giving out of his ankles on regular walking and 
that prolonged standing and walking caused ankle pain.  

On physical examination extension of each of the veteran's 
knees was to zero (0) degrees and flexion was to 140 degrees.  
Dorsiflexion of each ankle was to 20 degrees and plantar 
flexion to 45 degrees.  There was no pain on motion and no 
change in range of motion with repeated or resisted action.  
The knees were normal in appearance and without redness, 
swelling, effusion or warmth.  The collateral ligaments of 
the knees were stable but testing of stability caused severe 
pain.  Testing of the cruciate ligaments was negative.  There 
was no impairment of gait or functional limitations on 
standing or walking.  There was no ankylosis.  X-rays of the 
knees disclosed only minimal narrowing of the medial joint 
compartment of the right knee, consistent with mild 
degenerative disease.  The diagnoses were bilateral chronic 
ankle sprains, mild degenerative joint disease of the right 
knee, and residuals of a stress fracture of the left knee.  

A March 2005 letter from the veteran's employer, the U.S. 
Postal Service states that the veteran had been tentatively 
found to be medically unable to perform his duties due to 
chronic conditions of the low back and knees which were not 
compatible with his essential duties which required heavy 
lifting and carrying, with prolonged periods of walking and 
standing.  

A March 2005 private lumbar MRI revealed bilateral L5 
spondylosis in association with minimal spondylolisthesis but 
no focal disc herniation or significant central canal 
narrowing at any level.  

An April 2005 report from Dr. Lundt reflects that the veteran 
had no actual warmth, swelling or erythema of his joints.  He 
had only pain.  He had no locking sensation of the knees.  He 
had had intermittent aching of the back and an occasional 
burning sensation radiating down the left leg and posterior 
thigh.  On physical examination his sensory and motor systems 
were intact and reflexes were symmetric.  There was moderate 
spasm of his back.  There was minimal pain on lumbosacral 
motion.  There was crepitation of the knees but no 
instability or effusion.  The assessments were degenerative 
osteoarthritis of multiple joint, including the low back and 
both knees but no evidence suggesting inflammatory 
arthropathy.  

A VA X-ray of the veteran's right and left knees in August 
2005 found the joint spaces were maintained and there were no 
fractures or other osseous abnormalities and no evidence of 
capsular distention.  X-rays of his lumbosacral spine found 
that the lumbar vertebral body heights, disc spaces, and 
alignment were maintained, but a mild loss of anterior height 
at T12 could not be excluded.  

On VA examination of the veteran's hips in October 2005 it 
was reported that the veteran had bilateral knee braces and 
arch supports.  He had a slightly antalgic gait.  

Private lumbar X-rays in February 2006 found normal curvature 
but there was spina bifida at L5. 

In June 2006 the veteran's former employer stated that from 
February to June 2004 the veteran had had a great deal of 
knee and back pain.  He often spent his lunch hour applying 
ice packs to his knees.  He had missed 8 to 10 days of work.  
Two years earlier he had been able to perform any and all 
duties.  However, in 2004 he became unable to work. 

Another employer stated that from April to October 2005 the 
veteran had missed about 10 days of work because of pain in 
his ankles, knees, and back but he had eventually become 
unable to continue working.  Yet another employer stated that 
the veteran had worked, off and on, from 2004 to 2006 but had 
missed roughly three weeks of work due to knee and back pain.  

Received in June 2006 was a statement from the veteran's wife 
detailing the veteran's history of having been unable to 
maintain employment because of his disabilities of the knees 
and back.  

Private MRIs of the veteran ankles in September 2006 no gross 
abnormalities of the left and right ankles.

A September 2006 report from the Texas Pain Rehabilitation 
Institute reflects that the veteran had hyperlordosis and a 
flattened thoracic spine.  Extension was limited (but motion 
was not reported in degrees of range of motion).  It was 
recommended that he have lumbar injections to relieve pain.  

On VA examination in March 2007 of the veteran's feet range 
of motion testing found that the veteran's right ankle had 
dorsiflexion to 10 degrees, plantar flexion to 45 degrees, 
inversion to 30 degrees, and eversion to 10 degrees, with 
pain at the extremes of all motion.  In the left ankle there 
was dorsiflexion to 20 degrees, plantar flexion to 45 
degrees, inversion to 30 degrees, and eversion to 20 degrees, 
with pain at the extremes of all motion.  There was no change 
in motion on repeated and resisted testing of the ankles.  
His gait and station were without functional limitations.  

On June 28, 2007, VA Form 21-8940, Application for Increased 
Compensation Based on Unemployability, was received. 

Records from a private insurance company in 2007 reflect that 
the veteran took opioid medication daily and had had lumbar 
injections.  Dr. Owen reported in August 2007 that the opioid 
medications and stimulants might impair the veteran's ability 
to safely perform his job when working with live electrical 
equipment or at elevated heights and, so, should not engage 
in dangerous jobs and was totally disabled from his current 
position.  

On VA general medical examination in August 2007 the veteran 
complained of bilateral knee pain which he rated as five on a 
scale of ten but which could flare-up to nine due to 
prolonged walking and standing.  Kneeling was not possible.  
The flare-ups could last 1 1/2 hours after taking pain 
medication and resting off of his feet.  He had not had knee 
surgery but used knee braces if he was going to do much 
walking.  He did not use a cane.  He also complained of 
intermittent pain in both ankles with prolonged weight-
bearing or manipulation of the ankles, or both, that could 
reach levels of eight or nine, with complaints of 
instability.  These episodes could last for 30 minutes after 
taking pain medication and staying off his feet.  He had not 
had ankle surgery but use ankle braces occasionally.  He also 
complained of low back pain of a level six which could flare-
up to level 10 due to prolonged standing, walking, bending, 
and heavy lifting.  He had been treated with steroid 
injection in his back but had not had back surgery.  He 
occasionally used a back brace.  He fell four month ago and 
hurt his back due to his left knee giving way.  He had 
initially seen a physician but was now seeing a chiropractor.  
He also had complaints related to his hips, pes planus, a 
psychiatric disorder, a pilondial cyst, and gastroesophageal 
reflux disease.  He was current receiving Workman's 
Compensation disability benefits from his full-time 
employment as an electrician because of the recent fall.  

On physical examination the veteran was well developed and 
his gait and station were normal.  The external auditory ear 
canals were clear and the tympanic membranes were intact 
bilateral and without evidence of infection.  Flexion of his 
thoracolumbar spine was to 40 degrees, extension was to 30 
degrees, right and left lateral bending as well as right and 
left rotation were each to 30 degrees.  Flexion of each knee 
was to 140 degrees and extension was full in each knee.  He 
had normal stability of each knee.  Tests of the cartilage in 
each knee were normal.  Dorsiflexion of each ankle was to 20 
degrees, plantar flexion was to 45, inversion was to 30 
degrees, and eversion was to 20 degrees.  It was noted that 
he had constant pain in the low back and knees with increase 
in pain at the extremes of motion.  There was no change in 
pain or range of motion upon repeated and resisted testing of 
the spine and no additional limitation of motion.  However, 
he had tenderness of the low back and knees on palpation, in 
addition to pain on motion, as related by the veteran.  There 
was no muscle spasm or guarding and the spinal contour was 
preserved.  His gait was normal.  There was no postural 
abnormality of the spine and no fixed deformity or ankylosis.  
There was no change in pain, range of motion or additional 
limitation of motion upon three repetitions of range of 
motion.  He had much tenderness on palpation of the soles of 
his feet, especially in the area of the arches.  There were 
no neurological findings indicative of disc disease.  
Sensation was intact to soft touch and vibration, 
bilaterally, in the lower extremities.  Motor strength was 
5/5 bilaterally in the lower extremities.  Deep tendon 
reflexes were 2+/4, bilaterally and no abnormal reflexes were 
noted.  

The relevant diagnoses were bilateral knee patellofemoral 
pain syndrome, bilateral ankle strains, plantar fasciitis, 
bilateral pes planus, and lumbar strain.  Due to these and 
other disorders, it was indicated that he was not to lift 
over 25 lbs. and engage in no repetition of lifting of 
objects from 15 to 25 lbs. more than six times per hour.  He 
was not to climb ladders or operate a fork lift or machinery.  
He was not to engage in repetitive back bending tasks more 
than six times per hour and not to engage in prolonged 
standing or walking for more than 15 minutes per hour.  

It was observed that the veteran exhibited painful grimacing 
throughout most, if not all, of the musculoskeletal 
examination and this seemed to be "inordinate" to X-ray 
findings (of August 2005).  Also, during the examination he 
demonstrated much better range of motion doing things like 
taking off and putting on his shoes, as well as bending over 
the table for a rectal examination and this seemed to be due 
more to his perception of pain than an actual desire to 
mislead the examiner.  He was capable of sedentary work but 
because of his perception of extreme pain he might not 
perform it well.  This spoke more to his motivation.  

VA outpatient treatment records disclosed that in January 
2008 it was reported that the veteran had lost his job as an 
electrician because of his disabilities.  In February 2008 
the veteran reported being followed at a private pain clinic 
and was put on Methadone for chronic back and knee pain.  On 
physical examination there was no swelling or effusion of his 
knees.  Lachman's, Drawer, and McMurray tests were negative.  
There was subpatellar crepitus and pain with inhibition but 
no instability on varus or valgus stress testing.  There was 
atrophy of the quadriceps muscle of each thigh.  X-rays 
revealed some mild medial joint space narrowing.  The 
assessment was early degenerative joint disease.  

Records from a private insurance company reflect that the 
veteran was seen in April 2008 for chronic low back and 
bilateral knee pain.  His daily activities were light 
household duties, stretching, and walking short distances.  
He was not capable of performing any work.  

On VA audiology examination in October 2008 the veteran's 
claim file was reviewed.  It was reported that he had entered 
active service with a mild high-frequency hearing loss at 
6,000 Hertz in the right ear and a moderate high-frequency 
hearing loss at 6,000 Hertz in the left ear.  However, 
audiometric testing at Ft. Hood in February 2004, as part of 
his separation examination, indicated normal hearing through 
6,000 Hertz with a mild loss at 8,000 Hertz in the right ear 
and normal hearing through 4,000 Hertz with a moderate 
hearing loss at 6,000 and 8,000 Hertz in the left ear.  The 
examiner reviewed the Court decision in Hensley v. Brown, 5 
Vet. App. 155 (1993).  

The veteran reported having decrease hearing acuity.  He had 
difficulty hearing his spouse and the television.  He 
complained of bilateral tinnitus which occurred 3 to 5 times 
daily.  At the time of the 2004 examination he reported 
having a rare, ringing that lasted a few minutes.  The exact 
etiology of the tinnitus could not be determined, especially 
due to the presence of a high-frequency hearing loss noted 
prior to military service.  He admitted having civilian noise 
exposure as a result of hunting prior to military service, 
which could as easily be the etiology of the tinnitus as any 
military noise exposure.  He reported that the tinnitus began 
in 2004.  He reported a history of middle ear infections and 
had had a pressure-equalizer tube (PET tube) inserted as a 
child.  He had had ear infections throughout his childhood 
and was treated for an ear infection as recently as December 
of last year.  He reported a history of spinning and falling 
type of dizziness since 2005 if he stood up to quickly but 
this was of unknown etiology.  He did not report having 
dizziness at the time of the 2004 examination.  A familial 
history of hearing loss was not reported.  He reported having 
had 16 months of military service with noise exposure to 
gunfire.  He had had civilian noise exposure working as an 
electrician and hunting.  

Audiometric testing revealed the veteran's thresholds levels, 
in decibels, at the tested frequencies (Hertz) were: 

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
20
10
20
20
25
25
Left Ear
15
5
20
20
25
55

The veteran's speech discrimination ability was 98 percent at 
60 decibels in each ear.  The examiner noted that pure tone 
thresholds indicated normal hearing acuity from 500 to 6,000 
Hertz with a mild sensorineural hearing loss at 8,000 Hertz 
in the right ear and normal hearing acuity from 250 to 4,000 
Hertz with a moderate sensorineural hearing loss at 6,000 and 
8,000 Hertz in the left ear.  Word recognition ability was 
excellent, bilaterally.  

The diagnosis was that the veteran had normal hearing acuity 
bilaterally from 500 to 4,000 Hertz.  He entered service with 
a high frequency hearing loss at 6,000 Hertz, bilaterally.  
It was again noted that he reported a history of middle ear 
infections and civilian noise exposure prior to service and 
reported having had noise exposure, from gunfire, during 
service.  The examination in 2004 had not confirmed a shift 
at 3,000 Hertz.  The threshold found at 3,000 Hertz in 2004 
was 15 decibels and was consistent with the 15 decibels 
threshold obtained at enlistment.  Therefore, there was no 
significant change in hearing at 3,000 Hertz during military 
service.  There was no aggravation of hearing loss in either 
ear during military service.  The veteran's hearing loss and 
reported tinnitus were less likely than not related to 
military service.  

II. Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for hearing loss of the 
sensorineural type if manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309. 

For the purpose of VA disability compensation, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for a hearing loss of the 
sensorineural type, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

III. Bilateral Hearing Loss

On the basis of the service medical records bilateral hearing 
loss was not affirmatively shown to have been present during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  During 
service the veteran had only one threshold level in excess of 
25 decibels at the relevant frequencies, from 500 to 4,000 
Hertz, of 30 decibels in the right ear at 4,000 Hertz on 
examination in October 2003.  During service there were no 
other threshold levels at those frequencies exceeding 25 
decibels.  And this, despite the fact that he had an elevated 
threshold level of 50 decibels at 6,000 Hertz in the left ear 
at entranced and elevated thresholds at the frequency in each 
ear on testing in October 2003.  

And as there is no competent evidence either contemporaneous 
with or after service that a bilateral hearing loss 
manifested during service, the principles of service 
connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

After service, a bilateral hearing loss is not shown under VA 
standards.  Indeed, under VA standards a hearing loss is not 
shown at any time.  

The Board acknowledges that the veteran had a high frequency 
hearing loss at 6,000 Hertz at service entrance and that he 
was most likely exposed to acoustic trauma of some sort, as 
he alleges, during his military service.  Nevertheless, he 
did not complain of any of a hearing loss at service 
discharge, and either by history or by clinical finding a 
bilateral hearing loss is not shown.  A high frequency 
hearing loss, at least in the left ear, continued to be shown 
following entrance in to military service.  However, the 
unrefuted medical opinion on file states that there was no 
increase in the veteran's high frequency hearing loss during 
his military service.  

At bottom, the veteran's unsubstantiated lay assertion is the 
only evidence linking his current hearing loss to military 
service.  His assertion amounts to an opinion about a matter 
of medical causation.  As a layperson, he is not competent to 
offer an opinion regarding a medical diagnosis or the 
etiology of a medical condition. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

With respect to the decision in Hensley v. Brown, 5 Vet. 
App. 155 (1993) the Court held that "section [38 C.F.R.] 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service" and that 
"when audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, [the veteran] may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  

Here, however, the holding in Hensly, Id., is inapposite 
because a hearing loss by VA standards has not been shown at 
any time.  

In sum, there is no competent evidence that relates a hearing 
loss, including a sensorineural type hearing loss, to an 
injury or disease of service origin.  38 C.F.R. § 3.303(d).

For these reasons, the preponderance of the evidence is 
against the claims and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

III. General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If potentially two 
evaluations may be applied, the higher is assigned if the 
disorder more nearly approximates the criteria therefore.  38 
C.F.R. § 4.7.   

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In any form of arthritis, 
painful motion is also a factor.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim).  

IV. Low Back Ratings

The veteran's initial claim for service connection for a low 
back strain was received in February 2004, after the most 
recent changes in the rating criteria for the evaluation of 
service-connected disabilities of the spine.  Accordingly, 
only those new rating criteria will be cited and applied.  

The low back disability is currently rated under Diagnostic 
Code 5237.  A disability under Diagnostic Code 5237 is rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula).  

Under the General Rating Formula the criteria for a 10 
percent rating are forward flexion of the thoracolumar spine 
greater than 60 degrees but not greater than 85 degrees, or 
the combined range of motion of the thoracolumar spine 
greater than 120 degrees but not greater than 235 degrees 
(the maximum combined range of motion being 240 degrees), or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of body height. 

The criteria for the next higher rating, 20 percent, for the 
lumbar spine are forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The criteria for a 40 percent rating are limitation of the 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or if there is favorable ankylosis of the entire 
thoracolumbar spine.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  

Under the General Rating Formula, objective neurologic 
abnormalities are separately rated under the appropriate 
Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

For VA rating purposes, the normal ranges of motion of the 
thoracolumbar spine are forward flexion to 90 degrees, 
extension to 30 degrees, lateral flexion, right and left, 30 
degrees, and rotation, right and left, 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Plate V.

Initial Low Back Strain Rating In Excess of 10 percent Prior 
to June 28, 2007

It is clear that the veteran has not had incapacitating 
episodes for which a physician has prescribed bed rest.  
Moreover, there is otherwise no evidence which was suggest 
that a rating based on intervertebral disc syndrome would be 
warranted, under Diagnostic Code 5243.  Accordingly, the 
rating for the service-connected low back disorder must be 
made on orthopedic manifestations.  

X-rays in August 2005 revealed a possible fracture with mild 
loss of anterior body height of the 12th thoracic vertebral 
body.  This is encompassed in the 10 percent rating in effect 
prior to June 28, 2007.  VA examinations in February and in 
November 2004 found that the veteran had thoracolumbar 
flexion of 90 degrees and those examinations found that the 
combined range of motion was not less than 240 degrees.  
Although a private physician reported in April 2005 that the 
veteran had moderate low back spasm, the VA examinations did 
not find the presence of muscle spasm or evidence of guarding 
or such localized tenderness which resulted in an abnormal 
gait.  Moreover, although a private clinical record in 
September 2006 indicates that the veteran had hyperlordosis 
and a flattened thoracic spine, the remainder of the 
evidence, including the repeated VA examinations, shows no 
abnormal contour of the spine.  

Accordingly, prior to June 28, 2007, the veteran did not meet 
the schedular criteria for a rating in excess of 10 percent 
for the lumbar spine based on orthopedic manifestations. 

Initial Low Back Strain Rating In Excess of 20 percent Since 
June 28, 2007

VA examinations in August 2007 found that the veteran had 
thoracolumbar flexion of490 degrees and combined range of 
motion was 190 degrees.  The examination did not find the 
presence of muscle spasm or evidence of guarding or such 
localized tenderness which resulted in an abnormal gait or 
abnormal contour of the spine.  Moreover, there is no 
evidence of ankylosis of the thoracolumbar spine.  

Accordingly, since June 28, 2007, the veteran has not met the 
schedular criteria for a rating in excess of 20 percent for 
the lumbar spine based on orthopedic manifestations. 

V. Knee Ratings

The knee disabilities are currently rated 10 percent under 38 
C.F.R. § 4.71a, Diagnostic Codes 5014 (chondromalacia) and 
limited motion, under 5260 (limitation of flexion) and 5261 
(limited extension). 

Under Diagnostic Code 5014, chondromalacia, substantiated by 
X-ray findings, is rated as degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis is rated on the 
basis of limitation of motion for the specific joint 
involved.  

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of flexion).  And a separate rating may 
be assigned for each, that is, for limitation of flexion and 
for limitation of extension.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
10 percent disabling, flexion limited to 30 degrees is 20 
percent disabling, and flexion limited to 15 degrees is 30 
percent disabling.

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling, extension limited to 15 degrees is 
20 percent disabling, and extension limited to 20 degrees is 
30 percent disabling. 

Another potential Diagnostic Code is Diagnostic Code 5257.  
Under Diagnostic Code 5257, the criteria for a 10 percent are 
either slight recurrent subluxation or slight instability.  

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form 
of arthritis, painful motion is factor to be considered. 38 
C.F.R. § 4.59.  

Normal range of motion of the knee motion is from zero 
degrees of extension to 140 degrees of flexion. 38 C.F.R. § 
4.71, Plate II.

Initial Right Knee Patellofemoral Pain Syndrome With 
Degenerative Arthritis Rating In Excess of 10 percent

As for limitation of motion, flexion was reported in February 
2004 to be from 120 degrees to 140 degrees but VA 
examinations in November 2004 and August 2007 found flexion 
to be full or to 140 degrees.  As the criterion under 
Diagnostic Code 5260 for the next higher rating, 20 percent, 
for limitation of flexion is flexion limited to 30 degrees 
and as flexion is essentially normal with pain, the findings 
pertaining to limitation of flexion do not more nearly 
approximate or equate to flexion limited to 30 degrees, 
considering functional loss due to pain and painful movement.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

As for limitation of extension, extension was described as 
full or to 0 degrees.  As the criterion under Diagnostic Code 
5261 for the next higher rating, 20 percent, for limitation 
of extension is extension limited to 15 degrees and as 
extension is essentially normal, even if with pain, the 
findings pertaining to limitation of extension do not more 
nearly approximate or equate to flexion limited to 15 
degrees, considering functional loss due to pain and painful 
movement, and even if the recent evidence of quadriceps 
atrophy is due to or associated with limited extension.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Also, there is no objective evidence, after repeated clinical 
examinations, of any ligamentous laxity nor does the evidence 
suggest that the veteran has any pathology of the cartilage.  

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for the 
right knee disability.  38 U.S.C.A. § 5107(b).

Initial Left Knee Patellofemoral Pain Syndrome With 
Degenerative Arthritis Rating In Excess of 10 percent

As for limitation of motion, flexion was reported in February 
2004 to be from 120 degrees to 140 degrees but VA 
examinations in November 2004 and August 2007 found flexion 
to be full or to 140 degrees.  As the criterion under 
Diagnostic Code 5260 for the next higher rating, 20 percent, 
for limitation of flexion is flexion limited to 30 degrees 
and as flexion is essentially normal with pain, the findings 
pertaining to limitation of flexion do not more nearly 
approximate or equate to flexion limited to 30 degrees, 
considering functional loss due to pain and painful movement.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995). 

As for limitation of extension, extension was described as 
full or to 0 degrees.  As the criterion under Diagnostic Code 
5261 for the next higher rating, 20 percent, for limitation 
of extension is extension limited to 15 degrees and as 
extension is essentially normal, even if with pain, the 
findings pertaining to limitation of extension do not more 
nearly approximate or equate to flexion limited to 15 
degrees, considering functional loss due to pain and painful 
movement, and even if the recent evidence of quadriceps 
atrophy is due to or associated with limited extension.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Also, there is no objective evidence, after repeated clinical 
examinations, of any ligamentous laxity nor does the evidence 
suggest that the veteran has any pathology of the cartilage.  

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for the 
left knee disability.  38 U.S.C.A. § 5107(b).

VI. Ankle Ratings

When an unlisted condition is encountered, it will be 
permissible to rate the condition under a closely related 
disease or injury by the use of a "built-up" Diagnostic 
Code under 38 C.F.R. § 4.27, with the last two digits being 
"99", in which not only the functions affected but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In this case, the veteran's 
ankle strains have been rated analogously on the basis of 
limitation of motion. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271 limitation of 
motion of an ankle warrants a 10 percent rating when moderate 
and 20 percent when marked.  Full dorsiflexion is to 20 
degrees and full plantar flexion is to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II (2008).  

Under Diagnostic Code 5272, ankylosis of the subastragalar or 
tarsal joint in a good weight-bearing position warrants a 10 
percent rating and when in poor weight-bearing position a 20 
percent rating is warranted.  Under Diagnostic Code 5273, 
malunion of the os calcis or the astragalus with moderate 
deformity warrants a 10 percent rating and 20 percent is 
warranted if the deformity is marked.  Under Diagnostic Code 
5274, a 20 percent rating is warranted for residuals of an 
astragalectomy.  

Under Diagnostic Code 5270, ankylosis of the ankle in plantar 
flexion, less than 30 degrees warrants a 20 percent rating.  
If ankylosed in plantar flexion, between 30 degrees and 40 
degrees, or in dorsiflexion, between 0 degrees and 10 
degrees, a 30 percent rating is warranted.  If ankylosed in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity, a 40 percent rating is 
warranted.  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Ankylosis is stiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996).  

In this case there is no evidence of ankylosis of either 
ankle (including the subastragalar or tarsal joint), malunion 
of the os calcis or astragalus, or an astragalectomy.  
Accordingly, the ankle disabilities must be rated on the 
basis of limitation of motion.  

Initial Right Ankle Strain Rating In Excess of 10 percent

The VA examinations in February and November 2004 found full 
dorsiflexion and plantar flexion of the right ankle and the 
latter examination found no pain on motion or change in 
motion on repetition.  However, the March 2007 VA examination 
found that dorsiflexion was to 10 degrees, or half of normal 
dorsiflexion, while plantar flexion remained full at 45 
degrees, and there was pain on all motion.  More recently, 
the August 2007 VA examination found again found full 
dorsiflexion and plantar flexion of the right ankle.  

As the criterion under Diagnostic Code 5271 for the next 
higher rating, 20 percent, for limitation of motion is 
markedly limited ankle motion, and as motion has been closer 
to normal than to marked limitation, even if with pain, the 
findings pertaining to limitation of motion do not more 
nearly approximate or equate to marked limitation of motion, 
considering functional loss due to pain and painful movement.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for the 
right ankle disability.  38 U.S.C.A. § 5107(b).

Initial Left Ankle Strain Rating In Excess of 10 percent

The VA examinations in February and November 2004 found full 
dorsiflexion and plantar flexion of the left ankle and the 
latter examination found no pain on motion or change in 
motion on repetition.  

While the March 2007 VA examination found full dorsiflexion 
and plantar flexion of the left ankle there was pain on all 
motion.  More recently, the August 2007 VA examination found 
again found full dorsiflexion and plantar flexion of the left 
ankle.  

As the criterion under Diagnostic Code 5271 for the next 
higher rating, 20 percent, for limitation of motion is 
markedly limited ankle motion, and as motion has been closer 
to normal than to marked limitation, even if with pain, the 
findings pertaining to limitation of motion do not more 
nearly approximate or equate to marked limitation of motion, 
considering functional loss due to pain and painful movement.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for the 
left ankle disability.  38 U.S.C.A. § 5107(b).

VII. Extraschedular Entitlement

Schedular ratings are based upon the average impairment of 
earning capacity but where inadequate an extraschedular 
rating may be assigned and the governing norm in these 
exceptional cases is a finding that an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1). 

Extraschedular consideration is addressed when raised either 
by the claimant or the evidence and requires a sequential 
three-step analysis.  First is whether the schedular criteria 
are inadequate after comparing the level of severity and 
symptoms with the rating criteria.  If so, no extraschedular 
referral is required.  Second, if not adequate, is whether 
there is an exceptional disability picture considering such 
related factors such as those listed in 38 C.F.R. 
§ 3.329b)(1) as marked interference with employment and 
frequent periods of hospitalization.  Third, the Board must 
refer the case for completion of the third step - a 
determination of whether an extraschedular rating should be 
assigned.  Thun v. Peak, 111, 115-16 (2008) (citing VA Gen. 
Coun. Prec. 6-1996, para. 7, and Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993), Floyd v. Brown, 9 Vet. App. 88, 95 
(1996)).  

Here, an extra-schedular rating is not warranted.  
Admittedly, the veteran's overall functional impairment may 
hamper work performance in some respects, but certainly not 
to the level that would require extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment that simply is not shown here.  

The Board appreciates that limitation caused by pain and 
other symptoms has an adverse impact on the veteran's 
employment; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. § 3.321.  Therefore, any assignment of a 
compensable rating is recognition of that loss.  See 
38 C.F.R. § 4.1; see also Van Hoose v. Brown, 4 Vet. App. 361 
(1993) (noting that a compensable disability rating is itself 
a recognition of industrial impairment).  Moreover, in this 
case the veteran has already been assigned a total disability 
rating based on individual unemployability due to service-
connected disabilities.  Further, all, of his treatment and 
evaluation has been on an outpatient basis-as opposed to as 
an inpatient.  He has not been hospitalized on account of his 
service-connected disabilities at issue.  In sum, the 
evidence does not show industrial impairment which would be 
in excess of that contemplated by the assigned evaluations.  

Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

Service connection for bilateral hearing loss is denied.  

An initial rating for a low back strain in excess of 10 
percent prior to June 28, 2007, and to an initial rating in 
excess of 20 percent thereafter is denied.  

Initial ratings in excess of 10 percent for patellofemoral 
pain syndrome with degenerative arthritis of the right knee 
and the left knee are denied. 

Initial ratings in excess of 10 percent for a right ankle 
strain and a left ankle strain are denied. 



____________________________________________
M. W. GREENSTREET.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


